Case 14-32821-sgj11 Doc 1349-5 Filed 03/29/21   Entered 03/29/21 19:37:15   Page 1 of 13




                               EXHIBIT 3
Case 14-32821-sgj11 Doc 1349-5 Filed 03/29/21                                   Entered 03/29/21 19:37:15     Page 2 of 13




                    2015038801 DEED        Total Pasaa: 12
                                                                          II
   NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON,
   YOU MAY REMOVE OR STRIKE ANY OR ALL OF THE FOLLOWING
   INFORMATION FROM ANY INSTRUMENT THAT TRANSFERS AN INTEREST IN
   REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE PUBLIC RECORDS:
   YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER.

   STATE OF TEXAS
                                                  §       KNOW ALL MEN BY THESE PRESENTS:
   COUNTY OF MCLENNAN
                                                       72—. •
                                     VECIAL WARRANTY DEEp

            SEARS METHODIST CENTERS, INC.. ("Grantos ),..a_Plan Debtor in the bankruptcy
   case styled as In re Sears Methodist Retirement System, Mc. et at, in the United States
   Bankruptcy Court for the Northern District of Texas, Case No. 14-32821 (the "Dankruptcv
   faxi. for and in consideration of the sum of SIO antother-good and valuable consideration,
   the receipt and sufficiency of which are hereby acknowledged, has GRANTED, BARGAINED.
   SOLD, and CONVEYED and by these presents does GRANT. BARGAIN, SELL, AND
   CONVEY unto Texas Methodist Foundatiorr•ctrinfec"), that certain land in McLennan
   County, Texas, fully described in Exhibit A hereto;together with all improvements, if any.
   thereon and all rights appurtenances appenaining thereto (collectively, the "Property") pursuant
   to that certain Order Confirming Sal ollraco roperty [Docket No. 1030] (as attached hereto as
   Exhibit B the "Bankruptcy Ordfun,
            This Special Warranty bi‘ed and the conveyance hereinabove set forth is executed by
   Grantor and accepted by Criantee..subject to all matters of record to the extent the same are
    validly existing and applies felt the-Property and not otherwise extinguished by the Bankruptcy
    Order, all subject an                   the Bankruptcy Order (collectively, the "Permitted
   licentious").
           TO HAVE A                HOLD the Property, subject to the Permitted Exceptions as
   aforesaid, unto Grentetand Grantee's successors and assigns, forever; and Grantor does hereby
   bind Grantor,ind.Grantes successors and assigns, to WARRANT and FOREVER DEFEND,
   all and singular. the Property, subject to the Permitted Exceptions unto Grantee, and Grantee's
   successors and assigns, against every person whomsoever lawfully claiming or to claim the same
   or any part thereof by. through or under Grantor, but not otherwise.
           ExceptItS specifically stated herein. Grantor hereby specifically disclaims any warranty.
   guaranty, or,representation, oral or written, past, present or future, of, as, to, or concerning (i) the
   nature and condition of the Property, including but not by way of limitation, the water, soil,
   geologtand the suitability thereof, and of the Property, for any and all activities and uses which
   Grantee may elect to conduct thereon or any improvements Grantee may elect to construct
   thereon, income to be derived therefrom or expenses to be incurred with respect thereto, or any
   obligations or any other matter or thing relating to or affecting the same; (ii) the manner of
   construction and condition and state of repair or lack of repair of any improvements located
   thereon; (iii) except for any warranties contained herein, the nature and extent of any easement.
   right-of-way, lease, possession. lien, encumbrance, license, reservation, condition or otherwise
Case 14-32821-sgj11 Doc 1349-5 Filed 03/29/21                                  Entered 03/29/21 19:37:15   Page 3 of 13




                                  2015038841   12:14:2015 12.07'39 PM     Page 2 of 12




   and (iv) the compliance of the Property or the operation of the Property with any laws, rules,
   ordinances, or regulations of any government or other body. THE CONVEYANCE OF THE
   PROPERTY AS PROVIDED FOR HEREIN IS MADE ON AN "AS IS" BASIS, AND
  GRANTEE ACKNOWLEDGES THAT, IN CONSIDERATION OF THE (AGREEMENTS OF
  GRANTOR HEREIN, EXCEPT AS OTHERWISE SPECIFIED HEREITI, OIMNTOR MAKES
  NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIEDTakkARISING BY
  OPERATION OF LAW, INCLUDING, BUT IN NO WAY LIM          ANYAVARRANTY
  OF CONDITION, HABITABILITY, MERCHANTABILITY            FITNESS FOR A
  PARTICULAR PURPOSE OF THE PROPERTY.
          Grantee, by its acceptance hereof, does hereby assume and agree to pay any and all
   outstanding ad valorem taxes pertaining to the Property.


   EXECUTED effective the ZtA day of bace4se. 2015.

                                                 GRANTOR:
                                                 SEgRS,METHODIST                   INC.,
                                                 a Texas no. profit

                                                  By:
                                                , Name:     old Kessler
                                                  Title: Liquidating Trustee


  STATE OF TEXAS
  COUNTY OF Dallas
         This instrument was acknowledged before me on the        fl tig• day of
  2015 hY0111 ""  / /14561er     the Liltikletlftiretalitf SEARS METHODIST   CENTERS, INC..
  a Texas non-profit corporation, on behalf of said corporation.



                                                a     Ac;•-rncnni



     L
                                                        Public, State of Texas
                        MCDONALD
              NOTWOMUC IT160,100                 Printed Name: iciarna. rOcikirtu
                 0 11•111•1110,111n1
               1 0-22-2016                       Commission Expires: tel 2240e

  (Seal)


   Grantee's Address for tax notices:

   Texas Methodist Foundation
   11709 Boulder Lane H100
   Austin. TX 78726-1808
Case 14-32821-sgj11 Doc 1349-5 Filed 03/29/21                              Entered 03/29/21 19:37:15     Page 4 of 13



                            2015038841       1211412015 12:07:39 PM       Page 3 of 12




                                              Exhibit A
                                         Property Description

   Being that certain tract of land calculated to contain 62.2460 acres, more or less and being all of
   that certain tract of land described as containing 63.39 acres, more or less, out of the H. Roberts
   Survey, Abst. No. 751. the L. C. Clemmons Survey. Abs. 239 and the B. F. Davis Survey. Abst.
   No. 287. McLennan County, Texas, as said tract is more particularly describeclity metes and
   bounds description in deed to Sears Methodist Foundation dated August', 31, 2010 recorded in
   Document No. 2010027283 Official Public Records, McLennan County, Texas, reference to
   which is hereby made for all purposes, including the incorporation herein of said description by
   reference, SAVE AND EXCEPT THEREFROM, that certain tract of land described as
   containing 1.144 acres, more or less, out of the L. C. Clemmons Survey, Abst. No. 239.
   McLennan County, Texas as said 1.144 acre tract is moe-ipatticularly described by metes and
   bounds description in deed to the State of Texas dated Octobeell. 2012 recorded in Document
   No. 2012038484 Official Public Records. McLennattCottnry: Texas. reference to which is
   hereby made for all purposes, including the incorporationherein of said description by reference.
Case 14-32821-sgj11 Doc 1349-5 Filed 03/29/21              Entered 03/29/21 19:37:15   Page 5 of 13



                   2015038841    1211412015 12:07:39 PM   Page 4 01 12




                                   Exhibit 0
                                Bankruptcy Ordcr




                    DS
                     O
         0
Case 14-32821-sgj11 Doc 1349-5 Filed 03/29/21                                         Entered 03/29/21 19:37:15                     Page 6 of 13




         Case 14-32821-sg0.1 Dge                       tallating15ANNHAtmfe5MS Page l of 8
                                                                                                            OANKREPICS COVET
                                                                                                      NORTHERN DISTRICT' Or TEXAS


                                                                                                          ENTERED
                                                                                                      TANANA C. MARSIIALL. CLERK
                                                                                                          IRE DATE OF ENTRY IS
                                                                                                         UN THE COVETS DOCICET




     The following constitutes the ruling of the court and has the force and effect therein/described.



     Signed November 10, 2015
                                                                              United,       antes Bankruptccludge




                                  IN THE UNITED STATESFIAN
                                                         pt UPTCY COURT
                                    FOR THE NORTHER      Ie CT OF TEXAS
                                              DAILLAIDIV ION

          In re:                                                              CASE NO. 14-32821.11

          SEARS METHODIST RET1                      1ENT'                     CHAPTER II
          SYSTEM, INC., et al
                                                                   §          Jointly Administered
                                     <
                                     Deblers.

                                ORDER CONFIRMING SALE OF WACO PROPERTY

                   Pursuant to that certain Agreed Undeveloped Properties Sale Procedures (the "Me

          procedures"): between Texas Methodist Foundation ("ThJE") and Wells Fargo Bank. NA.. as
          Trustee (the - Obligated Group Bond Trustee") IMF and the Obligated Group Bond Trustee seek



                   The debtors in these Chapter I I Cases along with the lam four (4) digits of their taxpayer identification
                    numbers. arc: Sims Methodist Retirement System. Inc. (6330). Canyons Senior Living. L.P (8545), Odessa
                   -Methodist Ilousmg, Inc. (9569), Sean Brazos Retirement Corporation (8053), Sears Caprock Retirement
                   Corporation (9581). Sears Methodist Centers, Inc. (4911), Sears Methodist Foundation (1545), Seam
                    Panhandle RetiremeM Corporation (3233). Sears Permian Retirement Corporation (760t). Sean Plains
                    Retirement Corporation (8233). Sears Tyler Methodist Retirement Corpeeation (0571) and Scathe
                    Dimensions. Inc. (4016). The mailing address of each of the DCHOTE solely for purposes of notices and
                    conununications. is 2100 Ross Avenue. 21st Floor. No Paul Rundell. Dallas. Texas 75201.
                    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Sale
                    Procedures.
Case 14-32821-sgj11 Doc 1349-5 Filed 03/29/21                                Entered 03/29/21 19:37:15       Page 7 of 13



   Case 14-32821-scull D6e11110VAbd 1151.17/151"ghtelerff71wint:'2Veet Page 2 of 8



    entry of an order authorizing and approving the sale (the "Sak") ofall of Sears Methodist Centers.

    Inc.'s (the "Debtors") rights and interests in the Waco Property (the "Property"), in accordance
                                                                             \
    with the Sale Procedures as provided for in Findings of Fact Conclusion4of Law, and Order
                                                                        - --' ''',„
    Confirming Plan of Reorganization Pursuant to Chapter /1 of ke-4eankhley Code (the

    "Confirmation Order") (Docket No. 800J entered by the United 5--                   tuptcy Coun for the
                                                                    , -- --.1;".. •,•.
    Northern District of Texas, Dallas Division (the liqukargtu✓rPga   m ) anet after due deliberation
                                                                           )1
    of the relief set forth herein: and finding that good and sufTicieni mince of the relief granted by

    this Order has been given and no fiinher notice is required: and good and sufficient cause appearing

    to approve the relief herein. including for the reasons stated on the record at the hearing seeking

    approval of the Sale, the Bankruptcy Court herebyFD)          DETERMINES. CONCLUDES, and
                                           :1- - - ----
    ORDERS that:                                V
           I.      The bid submitte).1                   the capacity as purchaser, the "Purchaser")

     constitutes the highest and best offer iosti the Property. Other parties have had a reasonable

     opportunity to make a higher or otherwise
                                       7       better offer to purchase the Property.

           2.    Pursuant it;     5(a) and 363 of the Bankruptcy Code, the Liquidating Trustee (the
                           '')
     -Authon7ed Representative"). on behalf of the Debtor, is authorized to transfer the Property to

     the Purchaser pursuant      a deed substantially in the form attached hereto as Exhibit I. The

     transfer of theopertY to the Purchaser pursuant to the terms hereof shall constitute a legal, valid,
             .C:NN
     binainx-andeffective transfer of the Property.
     NN`N
        3.. N-7 Upon the closing of the Sale, pursuant to § 363(f) of the Bankruptcy Code. the
    NNut5er

                shall take title to and possession of the Property free and clear of any and all liens.

    claims, interests, and encumbrances, except for the outstanding ad valorem property taxes
Case 14-32821-sgj11 Doc 1349-5 Filed 03/29/21                                   Entered 03/29/21 19:37:15     Page 8 of 13




  Case 14-32821.stip DaMinntd 1113:60                      5dAt8TagTh
                                                                    . 1.0/reit/2!4172 Page 3 of 8



   associated with the Property is subject to the liens that secure all amounts owed in connection

    with such taxes.

          4.       Upon the closing of the Sale. TME's secured claims will be reduced by

    $858,000.00.

          5.       The Purchaser is purchasing the Property in good faith and is a good faith buyer

    within the meaning ofSection 363(m) of the Bankruptcy Code. The Purchaser proceeded in good

    faith in connection with all aspects of the Sale. Accordingly, the Purchaser is entitled to all of the

    protections afforded under Section 363(m) of the Bankruptcy Code.

          6.       All persons and entities are enjoined from taking any actions against Purchaser or

   any affiliate of the Purchaser to recover any claim that such person or entity has solely against the

   Debtor, save and except for taxing authorities holding outstanding ad valorem property taxes

   associated with the Property.

          7.       The Authorized Representative is hereby authorized to take any and all actions

    necessary to consummate the transactions contemplated by this Order.

          8.       Notwithstanding any provision in the Bankruptcy Rules to the contrary, the terms

   of this Order shall be immediately effective and enforceable upon its entry, notwithstanding the

    possible applicability of Bankruptcy Rule 6004(h) or otherwise.

          9.       This Court   retains jurisdiction with respect to all matters arising from or related to

    the implementation of this Order.
Case 14-32821-sgj11 Doc 1349-5 Filed 03/29/21     Entered 03/29/21 19:37:15     Page 9 of 13




                     Daffilitlika 2Fidlig'sdigTa1b10r1t10:12111
       Case14_32821:sm.'                                          Page 4 of 8


                                 EXHIBIT 1




                       ZOO
Case 14-32821-sgj11 Doc 1349-5 Filed 03/29/21                                   Entered 03/29/21 19:37:15    Page 10 of
                                         13



  Case 14-32821.sgjll      DRS98116 ithafigi5&WIMAMIE                                        Page 5   of

  NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU
  MAY REMOVE OR STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION
  FROM ANY INSTRUMENT THAT TRANSFERS AN INTEREST IN REAL PROPERTY
  BEFORE IT IS FILED FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL
  SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER.

  STATE OF TEXAS
                                                         KNOW ALL MEWB1d THESE PRESENTS:
  COUNTY OF MCLENNAN

                                    SPECIAL WARRANTY DEED

          SEARS METHODIST CENTERS, INC. ("Grantor);aPlanDebtor in the bankruptcy
  case styled as Inre Sears Itferhodisi Retirement Systent. Inc. et at, in the United States Bankruptcy
  Court for the Northern District of Texas, Case No. 14-32821 (the'Bankrootev Cast"). for and in
  consideration of the sum of $10 and other good and valuable consideration, the receipt and
  sufficiency of which are hereby acknowledged, has GRANTED, BARGAINED. SOLD, and
  CONVEYED and by these presents does GRANTS BARGAIN, SELL. ANDCONVEY unto Texas
  Methodist Foundation ("Grantee") that certain landin'McLennan County, Texas, fully described
  in Exhibit A hereto, together with all imprgvements; if any, thereon and all rights appurtenances
  appertaining thereto (collectively, the "Property") pursuant to that certain Order Confirming Sale
  of Waco Proper°, (Docket No. J (as attached hereto as Exhibit B the "Dank runtev Order).
          This Special Warmnty Deed' and the conveyance hereinabove set forth is executed by
  Grantor and accepted by Grantee subject to all matters of record to the extent the same are validly
  existing and applicable to the Property and not otherwise extinguished by the Bankruptcy Order.
  all subject and pursuant to the Bankruptcy Order (collectively, the "permitted Exceptions").
         TO HAVE AND TO HOLD the Property, subject to the Permitted Exceptions as aforesaid.
  unto Grantee, and Granteetsuccessors and assigns, forever; and Grantor does hereby bind
  Grantor, and Grantor's successors and assigns, to WARRANT and FOREVER DEFEND, all and
  singular, the Property, subject to the Permitted Exceptions unto Grantee, and Grantee's successors
  and assigns, against every person whomsoever lawfully claiming or to claim the same or any part
  thereof by. through or under Grantor, but not otherwise.

          Except as specifically stated herein, Grantor hereby specifically disclaims any warranty,
  guaranty, or representation, oral or written, past, present or future, of, as, to. or concerning (i) the
  nature and condition of the Property, including but not by way of limitation, the water, soil,
  geology and the suitability thereof, and of the Property, for any and all activities and uses which
  Grantee may elect to conduct thereon or any improvements Grantee may elect to construct thereon,
  income to be derived therefrom or expenses to be incurred with respect thereto, or any obligations
  or any other matter or thing relating to or affecting the same; (ii) the manna of construction and
  condition and state of repair or lack of repair ofany improvements located thereon; (iii) except for
  any warranties contained herein, the nature and extent of any easement. right•of-way. lease.
  possession, lien, encumbrance, license, reservation, condition or otherwise:, and (iv) the
  compliance of the Property or the operation of the Property with any laws, rules, ordinances, or
  regulations of any government or other body. THE CONVEYANCE OF THE PROPERTY AS
Case 14-32821-sgj11 Doc 1349-5 Filed 03/29/21                                     Entered 03/29/21 19:37:15   Page 11 of
                                         13



   Case 14-32821-sg 11 DonedaWd 1i/i6KV                          1,?,Q;cniiitotigaiifii4' 2Page 6 of 8

   PROVIDED FOR HEREIN IS MADE ON AN "AS IS" BASIS, AND GRANTEE
   ACKNOWLEDGES THAT, IN CONSIDERATION OF THE AGREEMENTS OF GRANTOR
   HEREIN, EXCEPT AS OTHERWISE SPECIFIED HEREIN, GRANTOR MAKES NO
   WARRANTY OR REPRESENTATION. EXPRESS OR IMPLIED. OR ARISING BY
   OPERATION OF LAW, INCLUDING, BUT IN NO WAY LIMITED TO, ANY WARRANTY
   OF CONDITION. HABITABILITY. MERCHANTABILITY, OR FITNESS FOR A
   PARTICULAR PURPOSE OF THE PROPERTY.

          Grantee, by its acceptance hereof, does hereby assume and agree to pay any and all
   outstanding ad valorem taxes pertaining to the Property.


   EXECUTED effective the              day of                    2013-

                                                        GRANTOW

                                                        SEARS METtuuIST CENTERS. INC.,
                                                        a Texas non-profit corporation

                                                        Bv7
                                                        Name: Harold Kessler
                                                        Title: Liquidating Trustee


   STATE OF TEXAS                       ‘         . [
   COUNTY OF                      n         \ , .)

          This instrument was acknowledged before me on the             day of
   2015 by                      . the                   of SEARS METHODIST CENTERS, INC.,
   a Texas non-profit corporation, on behalf of said corporation.



                                                        Notary Public, State of Texas
                                                        Printed Name:
                                                        Commission Expires:

   (Soap


    . 1.rtntee's Address for tax notices:

    Texas Methodist Foundation
    11709 Boulder Lane #100
    Austin, TX 78726-1808
Case 14-32821-sgj11 Doc 1349-5 Filed 03/29/21                                Entered 03/29/21 19:37:15     Page 12 of
                                         13



   Case 14.32821-411       cirtVftd                     5   Ag2U 11130i1ea8:Lit4/ 2 Page 7 of 8

                                              Exhibit A
                                          Property Description

   Being that certain tract of land calculated to contain 62.2460 acres, more or less and being all of
   that certain tract of land described as containing 63.39 acres, more or less, ow of the H. Roberts
   Survey, Abst. No. 751, the L. C. Clemmons Survey, Abst. 239 and the      B. F. Davis Survey. Abst.
   No. 287, McLennan County. Texas. as said tract is more particularly described by metes and
   bounds description in deed to Sears Methodist Foundation dated August 31. 2010 recorded in
   Document No. 2010027283 Official Public Records. McLennan County. Texas. reference to which
   is hereby made for all outposts, including the incorporation herein of said description by reference,
   SAVE AND EXCEPT THEREFROM, that certain tract of land described as containing 1.144
   acres, more or less, out of the L. C. Clemmons Survey, Abst. No, 239, McLennan County, Texas
   as said 1.144 acre tract is more particularly described by metes and_boands description in deed to
   the State of Texas dated October 31. 2012 recorded in DoCument No. 2012038484 Official Public
   Records, McLennan County, Texas, reference to whichts'hcreby made for all purposes. including
   the incorporation herein of said description by reference.'
Case 14-32821-sgj11 Doc 1349-5 Filed 03/29/21             Entered 03/29/21 19:37:15   Page 13 of
                                         13




    Case 14-32821-sgin DRAt8ttlee HIM"anaL3MOirtra24)2 Page 8 of 8


                                    Exhibit B
                                 Bankruptcy Order

                                [TO BE INSERTED]




                                               (_5)

                   FILED AND RECORDED
                           OFFICIAL PUBLIC RiCORDS




                      J.
                                               00
                           cCNI'474              • DEED




            C""
